EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson Champlin on 08/16/2021.
The application has been amended as follows: 
On claim 1, please replace the entirety of claim 1 into the following:
--1.	 A display panel for the blind, comprising:
a back plate; and
a plurality of display units provided on the back plate, each comprising:
           			 a support provided on the back plate; and
         	 an elastic film layer provided on top of the support and spaced apart from the back plate,
wherein the elastic film layer, the support and the back plate cooperate with one another to define an accommodation cavity thereamong of a respective one of the plurality of display units, and the respective one of the plurality display units is configured to deform in a condition that the respective one of the plurality display units is energized so as to drive the accommodation cavity to change the shape of the respective one of the plurality of display units and in turn to squeeze the elastic film layer to project outwards,
wherein the accommodation cavity is filled with a liquid material, and the liquid material is one of amino silicone oil, epoxy modified silicone oil, and carboxyl modified silicone oil.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715